DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 3/18/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "a liquid flavouring ingredient" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state "a liquid flavouring ingredient".  Applicant is advised to consider stating "the liquid flavouring ingredient."
Claim 32 recites the limitation "a liquid flavouring ingredient" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state "a liquid flavouring ingredient".  Applicant is advised to consider stating "the liquid flavouring ingredient."
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiltner, Kefir - the drink of the 120-year-olds, 2017, https://www.living-keto.de/kefir-das-getraenk-der-120-jaehrigen/ in view of Reimerdes (US 4,432,997).
Regarding Claim 1, Wiltner teaches a process for preparing a liquid flavouring ingredient (See pp. 1-9, FIG, milk kefir.), 

    PNG
    media_image1.png
    373
    613
    media_image1.png
    Greyscale

comprising: i) providing a feed material to be fermented (See pp. 1-9, kefir/milk feed to be fermented.), wherein said feed material comprises hydrolysed proteins and/or a mixture of free amino acids in a (See pp. 1-9, hydrolysed proteins/ free amino acids in liquid kefir/milk.) ii) providing one or more microorganisms and inoculate the feed material (See pp. 1-8 where the kefir balls contain lactic acid bacteria and yeast.) of i) with the one or more microorganisms in a bioreactor and fermenting under conditions for growth to prepare a flavoured liquid with microorganisms (See pp. 1-9 where the kefir drink is created through fermentation in the container/bioreactor.); iii) removing flavoured liquid with microorganisms from the bioreactor (See pp. 1-9 and FIG where the kefir drink having microorganisms is strained with a sieve.);

    PNG
    media_image2.png
    631
    800
    media_image2.png
    Greyscale

and iv) recycle a part of the microorganisms removed from the bioreactor in iii) back to the bioreactor (See pp. 1-9 where the kefir drink is strained with a sieve and further fermented with lactic acid bacteria/yeast by recycle in the container/bioreactor.); and maintain a part of the microorganisms removed from the bioreactor in iii) in the flavoured liquid to obtain a liquid flavouring ingredient (See pp. 1-9 where the kefir drink is prepared.), however, fails to expressly disclose wherein said feed material 
Reimerdes (‘997) teaches a process of preparing aroma-containing liquid flavoring ingredients wherein the substances undergo biochemical rapid ripening (See Abs.) wherein the amounts and times of processing depends on factors including presence of acid, like lactic acid, pH of medium, presence of salt, amount and presence of protein, carbohydrates (See col. 4, l. 10+, col. 8, l. 22+.).
Applicant does not set forth any non-obvious unexpected results for selecting one concentration over another.  The claimed concentration is very broad and includes nearly all conceivable amounts.
It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art at the time of filing with Wiltner in view of Reimerdes (‘997) to select a concentration, including an amount within the very broad range as claimed, that satisfies the production requirements of the manufacturer and consumer’s preference.
Regarding Claim 21, Wiltner teaches wherein the hydrolysed proteins and/or mixture of free amino acids is of dairy origin (See pp. 1-8, hydrolysed proteins/ free amino acids in dairy kefir/milk.).
Regarding Claim 22, Wiltner teaches wherein the feed material further comprises one or more sugars (See pp. 1-8 where the milk is known to naturally include lactose sugars.).
Regarding Claim 23, Wiltner teaches the process discussed above, however, fails to expressly disclose wherein the feed material comprises hydrolysed proteins and/or free amino acids in the range of 0.1 to 15% w/v.
Applicant does not set forth any non-obvious unexpected results for selecting one concentration over another.  The claimed concentration is very broad and includes nearly all conceivable amounts.
It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art at the time of filing with Wiltner in view of Reimerdes (‘997) to select a concentration, 
Regarding Claim 24, Wiltner teaches wherein the feed material comprises a) hydrolysed proteins and/or free amino acids (See pp. 1-8, hydrolysed proteins/ free amino acids in kefir/milk.) and b) one or more sugars (See pp. 1-8 where the milk is known to naturally include lactose sugars.), however, fails to expressly disclose where the ratio of a) and b) is at least 1:2 by weight.
Applicant does not set forth any non-obvious unexpected results for selecting one ratio over another.  The claimed ratio is very broad and includes nearly all conceivable ratios.
Reimerdes (‘997) teaches a process of preparing aroma-containing liquid flavoring ingredients wherein the substances undergo biochemical rapid ripening (See Abs.) wherein the amounts and times of processing depends on factors including presence of acid, like lactic acid, pH of medium, presence of salt, amount and presence of protein, carbohydrates (See col. 4, l. 10+, col. 8, l. 22+).
It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art at the time of filing with Wiltner in view of Reimerdes (‘997) to select a ratio, including a ratio within the very broad range as claimed, that satisfies the production requirements of the manufacturer and consumer’s preference.
Regarding Claim 25, Wiltner teaches wherein the feed material comprises a) hydrolysed proteins and/or free amino acids (See pp. 1-8, hydrolysed proteins/ free amino acids in kefir/milk.) and b) one or more sugars (See pp. 1-8 where the milk is known to naturally include lactose sugars.), however, fails to expressly disclose wherein the ratio between a) and b) is in the range of from 1:2 to 15:1 by weight.
Applicant does not set forth any non-obvious unexpected results for selecting one ratio over another.  The claimed ratio is very broad and includes nearly all conceivable ratios.
Reimerdes (‘997) teaches a process of preparing aroma-containing liquid flavoring ingredients wherein the substances undergo biochemical rapid ripening (See Abs.) wherein the amounts and times of processing depends on factors including presence of acid, like lactic acid, pH of medium, presence of salt, amount and presence of protein, carbohydrates (See col. 4, l. 10+, col. 8, l. 22+).
It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art at the time of filing with Wiltner in view of Reimerdes (‘997) to select a ratio, including a ratio within the very broad range as claimed, that satisfies the production requirements of the manufacturer and consumer’s preference.
Regarding Claim 26, Wiltner teaches the process discussed above, however, fails to expressly disclose wherein the process has a dilution rate in the bioreactor in the range of from 0.001 to 0.5 h-1.
Applicant does not set forth any non-obvious unexpected results for selecting one dilution rate over another.  The claimed dilution rate is very broad and includes nearly all conceivable dilution rates.
Reimerdes (‘997) teaches a process of preparing aroma-containing liquid flavoring ingredients wherein the substances undergo biochemical rapid ripening (See Abs.) wherein the amounts and times of processing depends on factors including presence of acid, like lactic acid, pH of medium, presence of salt, amount and presence of protein, carbohydrates (See col. 4, l. 10+, col. 8, l. 22+.).
It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art at the time of filing with Wiltner in view of Reimerdes (‘997) to select a dilution rate, including a dilution rate within the very broad range as claimed, that satisfies the production requirements of the manufacturer and consumer’s preference.
Regarding Claim 27, Wiltner teaches the process discussed above, however, fails to expressly disclose wherein the process has a growth rate of the microorganisms in the bioreactor from 0.001 to 0.1 h-1
Applicant does not set forth any non-obvious unexpected results for selecting one growth rate over another.  The claimed growth rate is very broad and includes nearly all conceivable growth rate.
Reimerdes (‘997) teaches a process of preparing aroma-containing liquid flavoring ingredients wherein the substances undergo biochemical rapid ripening (See Abs.) wherein the amounts and times of processing depends on factors including presence of acid, like lactic acid, pH of medium, presence of salt, amount and presence of protein, carbohydrates (See col. 4, l. 10+, col. 8, l. 22+.).
It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art at the time of filing with Wiltner in view of Reimerdes (‘997) to select a growth rate, including a growth rate within the very broad range as claimed, that satisfies the production requirements of the manufacturer and consumer’s preference.
Regarding Claim 28, Wiltner teaches the process discussed above, however, fails to expressly disclose wherein the process has a recycling of microorgansims to the bioreactor in an amount of at least 20% by weight.
Applicant does not set forth any non-obvious unexpected results for selecting one amount over another.  The claimed growth rate is very broad and includes nearly all conceivable amount.
Reimerdes (‘997) teaches a process of preparing aroma-containing liquid flavoring ingredients wherein the substances undergo biochemical rapid ripening (See Abs.) wherein the amounts and times of processing depends on factors including presence of acid, like lactic acid, pH of medium, presence of salt, amount and presence of protein, carbohydrates (See col. 4, l. 10+, col. 8, l. 22+.).
It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art at the time of filing with Wiltner in view of Reimerdes (‘997)
Regarding Claim 29, Wiltner teaches the process discussed above, however, fails to expressly disclose wherein the concentration of microorganisms in the bioreactor is maintained in the range of 109 to 1010 cells/ml.
Applicant does not set forth any non-obvious unexpected results for selecting one concentration over another.  The claimed concentration is very broad and includes nearly all conceivable amounts.
Reimerdes (‘997) teaches a process of preparing aroma-containing liquid flavoring ingredients wherein the substances undergo biochemical rapid ripening (See Abs.) wherein the amounts and times of processing depends on factors including presence of acid, like lactic acid, pH of medium, presence of salt, amount and presence of protein, carbohydrates (See col. 4, l. 10+, col. 8, l. 22+.).
It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art at the time of filing with Wiltner in view of Reimerdes (‘997) to select a concentration, including a concentration within the very broad range as claimed, that satisfies the production requirements of the manufacturer and consumer’s preference.
Regarding Claim 30, Wiltner teaches wherein the removing flavoured liquid with microorganisms from the bioreactor according to iii) is performed by removing the flavoured liquid with microorganisms from the one or more outlets present on the bioreactor (See pp. 1-9.).
Regarding Claim 31, Wiltner teaches wherein after removing the flavoured liquid with microorganisms from the bioreactor (See pp. 1-9 and FIG where the kefir drink having microorganisms is strained with a sieve.), the microorganisms are separated from the flavoured liquid and a part of the separated microorganisms are recycled to the bioreactor and another part of the separated microorganisms are added to the flavoured liquid to obtain a liquid flavouring ingredient (See pp. 1-9 and FIG where the kefir drink having microorganisms is strained with a sieve.).
Regarding Claim 32, Wiltner teaches wherein the removing of flavoured liquid with microorganisms from the bioreactor (See pp. 1-9 and FIG where the kefir drink having microorganisms is strained with a sieve.), however, fails to expressly disclose is performed by removing the flavoured liquid with microorganisms from two outlets present on the bioreactor, wherein: a) one outlet is used for removal of a first flavoured liquid with microorganisms followed by separation of the microorganisms from said first flavoured liquid, and wherein and said microorganisms are recycled to the bioreactor; and b) a second outlet is used for removal of a second flavoured liquid with microorganisms, and wherein c) said first flavoured liquid after removal of the microorganisms and said second flavoured liquid with micororganisms are mixed to obtain a liquid flavouring ingredient.
Applicant does not set forth any non-obvious unexpected results for selecting one step over another.  It would have been within the skill set and obvious to a person having ordinary skill in the art at the time of filing to select a step that satisfies the preference of a user.
Regarding Claim 33, Wiltner teaches wherein said microorganisms are separated from the flavored liquid by filtration (See pp. 1-8 and FIG where the kefir drink is strained.).
Regarding Claim 34, Wiltner teaches wherein the feed material further comprises one or more fats (See pp. 1-8 where the milk/ kefir is known to naturally include.).
Regarding Claim 35, Wiltner teaches wherein the microorganisms are lactic acid bacteria (See pp. 1-8 where the kefir balls contain lactic acid bacteria.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
March 21, 2022